                                                                                                                                   FILED
                                                                                                                                     Jun 02 2021

                                                                                                                                   SUSANY. SOONG
                                                                                                                              CLERK, U.S. DISTRICT COURT
                                                                                                                           NORTHERN DISTRICT OF CALIFORNIA
                                   1                                    UNITED STATES DISTRICT COURT                                SAN FRANCISCO


                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     IN THE MATTER OF                                        Case No. C21-80139 MISC JD

                                   5     Shannon Marie Henderson, No. 216104                     ORDER TO SHOW CAUSE RE
                                                                                                 SUSPENSION FROM MEMBERSHIP
                                   6                                                             IN GOOD STANDING OF THE BAR
                                                                                                 OF THE COURT
                                   7

                                   8   TO: Shannon Marie Henderson

                                   9            The State Bar of California has notified the United States District Court for the Northern District of

                                  10   California that, effective April 7, 2021, you have become ineligible to practice law in the State of

                                  11   California following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may

                                  12   render you ineligible for continued active membership in the bar of the Northern District of California.
Northern District of California
 United States District Court




                                  13        Effective the date of this order, your membership in the bar of this Court is suspended on an interim

                                  14   basis pursuant to Civil Local Rule 11-7(b)(1). On or before July 13, 2021, you may file a response to this

                                  15   Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court’s

                                  16   website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be

                                  17   suspended from membership without further notice.

                                  18        If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored

                                  19   to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil

                                  20   Local Rule 11-7(b)(3). The Clerk shall close this file on or after July 13, 2021 absent further order of this

                                  21   Court.

                                  22            IT IS SO ORDERED.

                                  23   Dated: June 2, 2021

                                  24                                                         ______________________________________
                                                                                             JAMES DONATO
                                  25                                                         United States District Judge
                                  26

                                  27

                                  28
                                       Attorney-discipline_OSC_CSA
                                       rev. 11-18
